Citation Nr: 1737803	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-28 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2004 to June 2010, including service in Southwest Asia.  Among his decorations are the Afghanistan Campaign Medal with Campaign Star and the Iraq Campaign Medal with two Campaign Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction over the appeal has since been transferred to Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his right ear hearing loss has worsened since the last VA examination in April 2010.  See February 2017 Board Hearing Transcript at 3.  As such, a remand is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, any outstanding records of VA treatment must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file. 
2. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right ear hearing loss.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  Additionally, the examiner must provide a full description of the functional impact caused by the Veteran's hearing loss.   

3. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



